3/JWS"
                                         ELECTRONIC RECORD


COA #       10-14-00031-CR                                       OFFENSE:     Speeding

STYLE:      Robert Scott Shearer v. The State of Texas           COUNTY:      Brazos


TRIAL COURT:              County Court at Law No 2                          Appellant's             MOTION
TRIAL COURT #:            5054-A                                   FOR REHEARING IS:      DENIED
TRIAL COURT JUDGE:        Hon. James W. Locke                      DATE:       February 19, 2015
DISPOSITION:        Dismissed                                     JUDGE:




DATE:         January 15, 2015

JUSTICE:      Scoggins                  PC             S   YES

PUBLISH: ~~                             DNP:     YES


CLK RECORD:         8/4/2014                               SUPPCLKRECORD:
RPT RECORD:                                                SUPPRPTRECORD:
STATE BR:                                                  SUPP BR:
APPBR:                                                     PROSE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#              11%
           PRO S£                  Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

           ^F^ft>                                                     JUDGE:

DATE:        dW&t/pO/f                                                SIGNED:                        PC:

JUDGE: fsMlM*-^,                                                      PUBLISH:                      DNP:




                   . MOTION FOR REHEARING IN                          MOTION FOR STAY OF MAN DATE IS:

CCA IS:.                    ON                                                                 ON

JUDGE:                                                                JUDGE: